PER CURIAM:
This Court entered an order on the 11th day of June, 1965, at the request of the Attorney General acting for and on behalf of the State of Oklahoma directing that the Honorable Robert Simms, one of the District Judges in and for the Fourteenth Judicial District conduct a hearing in the manner prescribed by Rule 25 of this Court to determine whether Glenn J. Miller was an indigent person entitled to casemade at public expense and appointment of counsel subsequent to the rendition of the judgment and sentence rendered against him in District Court Case No. 19602, but within the time in which an appeal could have been perfected to the Court of Criminal Appeals.
A hearing was conducted in the District Court of Tulsa County by the Honorable Robert Simms, and a transcript of said proceedings, together with findings of fact and conclusions of law, was transmitted to and filed with this Court on the 7th day of July, 1965
We have carefully examined the transcript of the proceedings, findings of fact and conclusions of law entered by the Honorable Robert Simms, and are of the opinion that the findings of fact and conclusions of law entered by said court are amply supported by the record. We accordingly hold that Glenn J. Miller was not shown to be an indigent person entitled to casemade at public expense and appointment of counsel subsequent to rendition of judgment and sentence rendered against him within the time in which an appeal could have originally been perfected.